Title: General Orders, 5 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Saturday Octr 5th 1782
                     Parole Burlington.
                     Countersigns Brunswick, Chatham.
                  
                  For the day tomorrow Lt Colonel BarberMajor RiceBrigade Major CushingBrigade Quartermaster MerrillFor duty1st Jersey & 1st Massachusetts regiments.
                  Lieutenant Colonel Vose is appointed a member of the General courtmartial of which Colonel Cortlandt is President vice Major Maxwell.
               